Fourth Court of Appeals
                                       San Antonio, Texas
                                             JUDGMENT
                                           No. 04-14-00516-CV

                          IN THE INTEREST OF J.O. and A.O., Children

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-PA-02019
                        Honorable Charles E. Montemayor, Judge Presiding 1

      BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

        We order that no costs be assessed against appellant father because he is indigent.

        SIGNED October 15, 2014.


                                                       _________________________________
                                                       Marialyn Barnard, Justice




1
  The Honorable John D. Gabriel is the presiding judge of the 131st Civil District Court. However, the order of
termination was signed by Associate Judge Charles Montemayor.